Case 3:19-cv-07545-WHA Document 11-2 Filed 11/17/19 Page 1 of 11




              Exhibit
                B
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 2 of 11
                                                                                         AGREEMENT



                  INDEPENDENT CONTRACTOR AGREEMENT
   This Agreement ("Agreement") is made and entered into by and between you, the undersigned contractor
   ("CONTRACTOR"), an independent contractor engaged in the business of performing the delivery services
   contemplated by this Agreement, and DoorDash, Inc. ("DOORDASH" or "COMPANY"). CONTRACTOR may enter this
   Agreement either as an individual or as a corporate entity. This Agreement will become effective on the date it is
   accepted regardless of whether you are eligible to, or ever do, perform any Contracted Services.

   IMPORTANT: PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE MUTUAL
   ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE PARTIES (UNLESS YOU OPT OUT OF
   ARBITRATION AS PROVIDED BELOW) TO RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST
   EXTENT PERMITTED BY LAW, THROUGH FINAL AND BINDING ARBITRATION. BY ACCEPTING THIS
   AGREEMENT, YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS,
   INCLUDING SECTION XI, AND HAVE TAKEN THE TIME AND SOUGHT ANY ASSISTANCE NEEDED TO
   COMPREHEND THE CONSEQUENCES OF ACCEPTING THIS AGREEMENT.

   THE PARTIES
   DOORDASH is a company that provides an online marketplace connection using web-based technology that
   connects contractors, restaurants and/or other businesses, and consumers ("DOORDASH platform" or "platform").
   DOORDASH's software permits registered users to place orders for food and/or other goods from various
   restaurants and businesses. Once such orders are made, DOORDASH software notiﬁes contractors that a delivery
   opportunity is available and the DOORDASH software facilitates completion of the delivery. DOORDASH is not a
   restaurant, food delivery service, or food preparation business.

   CONTRACTOR is an independent provider of delivery services, authorized to conduct the delivery services
   contemplated by this Agreement in the geographic location(s) in which CONTRACTOR operates. CONTRACTOR
   possesses all equipment and personnel necessary to perform the delivery services contemplated by this Agreement
   in accordance with applicable laws. CONTRACTOR desires to enter into this Agreement for the right to receive
   delivery opportunities made available through DOORDASH'S platform. CONTRACTOR understands and expressly
   agrees that he/she is not an employee of DOORDASH or any restaurant, other business or consumer and that
   he/she is providing delivery services on behalf of him/herself and his/her business, not on behalf of DOORDASH.
   CONTRACTOR understands (i) he/she is free to select those times he/she wishes to be available on the platform to
   receive delivery opportunities; (ii) he/she is free to accept or reject the opportunities transmitted through the
   DOORDASH platform by consumers, and can make such decisions to maximize his/her opportunity to proﬁt; and (iii)
   he/she has the sole right to control the manner in which deliveries are performed and the means by which those
   deliveries are completed.

   In consideration of the above, as well as the mutual promises described herein, DOORDASH and CONTRACTOR
   (collectively "the parties") agree as follows:

   I. PURPOSE OF THE AGREEMENT
         1. This Agreement governs the relationship between DOORDASH and CONTRACTOR, and establishes the
            parties' respective rights and obligations. In exchange for the promises contained in this Agreement,
            CONTRACTOR shall have the right and obligation to perform the "Contracted Services" as deﬁned herein.
            However, nothing in this Agreement requires CONTRACTOR to perform any particular volume of Contracted
            Services during the term of this Agreement, and nothing in this Agreement shall guarantee CONTRACTOR
            any particular volume of business for any particular time period.
         2. CONTRACTOR shall have no obligation to accept or perform any particular "Delivery Opportunity" (as that
            term is deﬁned herein) offered by DOORDASH. However, once a Delivery Opportunity is accepted,

https://www.doordash.com/dasher/us/ica/                                                                                 1/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 3 of 11
                                                                                         AGREEMENT

            CONTRACTOR shall be contractually bound to complete the Contracted Services in accordance with all
            consumer speciﬁcations and the terms laid out in this Agreement,

   II. CONTRACTOR'S OPERATIONS
         1. CONTRACTOR represents that he/she operates an independently established enterprise that provides
            delivery services, and that he/she satisﬁes all legal requirements necessary to perform the services
            contemplated by this Agreement. As an independent contractor/enterprise, CONTRACTOR shall be solely
            responsible for determining how to operate his/her business and how to perform the Contracted Services.
         2. CONTRACTOR agrees to fully perform the Contracted Services in a timely, eﬃcient, safe, and lawful manner.
            DOORDASH shall have no right to, and shall not, control the manner, method or means CONTRACTOR uses to
            perform the Contracted Services. Instead, CONTRACTOR shall be solely responsible for determining the most
            effective, eﬃcient, and safe manner to perform the Contracted Services, including determining the manner of
            pickup, delivery, and route selection.
         3. As an independent business enterprise, CONTRACTOR retains the right to perform services (whether delivery
            services or other services) for others and to hold him/herself out to the general public as a separately
            established business. The parties recognize that they are or may be engaged in similar arrangements with
            others and nothing in this Agreement shall prevent CONTRACTOR or DOORDASH from doing business with
            others. DOORDASH does not have the right to restrict CONTRACTOR from performing services for other
            businesses, customers or consumers at any time, even if such business directly competes with DOORDASH,
            and even during the time CONTRACTOR is logged into the DOORDASH platform. CONTRACTOR’s right to
            compete with DOORDASH, or perform services for business that compete with DOORDASH, will survive even
            after termination of this Agreement.
         4. CONTRACTOR is not required to purchase, lease, or rent any products, equipment or services from
            DOORDASH as a condition of doing business with DOORDASH or entering into this Agreement.
         5. CONTRACTOR agrees to immediately notify DOORDASH in writing at www.doordash.com/help/ if
            CONTRACTOR's right to control the manner or method he/she uses to perform services differs from the terms
            contemplated in this Section.

   III. CONTRACTED SERVICES
         1. From time to time, the DOORDASH platform will notify CONTRACTOR of the opportunity to complete
            deliveries from restaurants or other businesses to consumers in accordance with orders placed by consumers
            through the DOORDASH platform (each of these is referred to as a "Delivery Opportunity"). For each Delivery
            Opportunity accepted by CONTRACTOR ("Contracted Service"), CONTRACTOR agrees to retrieve the orders
            from restaurants or other businesses, ensure the order was accurately ﬁlled, and deliver the order to
            consumers in a safe and timely fashion. CONTRACTOR understands and agrees that the parameters of each
            Contracted Service are established by the consumer, not DOORDASH, and represent the end result desired,
            not the means by which CONTRACTOR is to accomplish the result. CONTRACTOR has the right to cancel,
            from time to time, a Contracted Service when, in the exercise of CONTRACTOR's reasonable discretion and
            business judgment, it is appropriate to do so. Notwithstanding the foregoing, CONTRACTOR agrees to
            maintain both a customer rating and a completion rate found here (http://doordash.squarespace.com/local-
            markets) as of the date this Agreement becomes effective. Failure to satisfy this obligation constitutes a
            material breach of this Agreement, and DOORDASH shall have the right to terminate this Agreement and/or
            deactivate CONTRACTOR'S account.
         2. CONTRACTOR acknowledges that DOORDASH has discretion as to which, if any, Delivery Opportunity to
            offer, just as CONTRACTOR has the discretion whether and to what extent to accept any Delivery Opportunity.
         3. CONTRACTOR acknowledges that CONTRACTOR is engaged in CONTRACTOR’s own business, separate and
            apart from DOORDASH’S business, which is to provide an online marketplace connection using web-based
            technology that connects contractors, restaurants and/or other businesses, and consumers.


https://www.doordash.com/dasher/us/ica/                                                                               2/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 4 of 11
                                                                                         AGREEMENT

         4. CONTRACTOR authorizes DOORDASH, during the course of a Contracted Service, to communicate with
            CONTRACTOR, consumer, and/or restaurant or other business to assist CONTRACTOR, to the extent
            permitted by CONTRACTOR, in facilitating deliveries. However, under no circumstances shall DOORDASH be
            authorized to control the manner or means by which CONTRACTOR performs delivery services. This includes,
            but is not limited to, the following:
                    DOORDASH does not require any speciﬁc type, or quality, of CONTRACTOR’s choice of transportation.
                    CONTRACTOR does not have a supervisor or any individual at DOORDASH to whom they report.
                    CONTRACTOR is not required to use any signage or other designation of DOORDASH on his or her
                    vehicle or person at any point in their use of the platform to perform the Contracted Services.
                    DOORDASH has no control over CONTRACTOR’s personal appearance
                    CONTRACTOR does not receive regular performance evaluations by DOORDASH
         5. CONTRACTOR may use whatever payment method he/she chooses to purchase items to be delivered to
            consumers, including, but not limited to CONTRACTOR's personal credit or debit card, cash or a prepaid card.
            CONTRACTOR may use, for CONTRACTOR's convenience, the prepaid card solely for purchasing items to be
            delivered to consumers. If CONTRACTOR chooses to use his/her personal credit or debit card or cash,
            CONTRACTOR shall invoice DOORDASH on a weekly basis and DOORDASH agrees to pay all invoices within
            10 days of receipt.
         6. In the event CONTRACTOR fails to fully perform any Contracted Service (a "Service Failure") due to
            CONTRACTOR's action or omission, CONTRACTOR shall forfeit all or part of the agreed upon fee for that
            service. If CONTRACTOR disputes responsibility for a Service Failure, the dispute shall be resolved pursuant
            to the "Payment Disputes" provision below.
         7. CONTRACTOR agrees to immediately notify DOORDASH in writing by submitting a Support inquiry through
            https://help.doordash.com/consumers/s/contactsupport if CONTRACTOR's services or scope of work differ in
            any way from what is contemplated in this Section.

   IV. RELATIONSHIP OF PARTIES
         1. The parties acknowledge and agree that this Agreement is between two co-equal, independent business
            enterprises that are separately owned and operated. The parties intend this Agreement to create the
            relationship of principal and independent contractor and not that of employer and employee. The parties are
            not employees, agents, joint venturers, or partners of each other for any purpose. Neither party shall have the
            right to bind the other by contract or otherwise except as speciﬁcally provided in this Agreement.
         2. DOORDASH shall not have the right to, and shall not, control the manner or the method of accomplishing
            Contracted Services to be performed by CONTRACTOR. The parties acknowledge and agree that those
            provisions of the Agreement reserving ultimate authority in DOORDASH have been inserted solely for the
            safety of consumers and other CONTRACTORS using the DOORDASH platform or to achieve compliance with
            federal, state, or local laws, regulations, and interpretations thereof.
         3. DOORDASH shall report all payments made to CONTRACTOR on a calendar year basis using an appropriate
            IRS Form 1099, if the volume of payments to CONTRACTOR qualify. CONTRACTOR agrees to report all such
            payments and any cash gratuities to the appropriate federal, state and local taxing authorities.

   V. PAYMENT FOR SERVICES
         1. Unless notiﬁed otherwise by DOORDASH in writing or except as provided herein, CONTRACTOR will receive
            payment per accurate Contracted Service completed in an amount consistent with the publicly provided pay
            model, which you can view here (http://doordash.squarespace.com/local-markets). From time to time,
            DOORDASH may offer opportunities for CONTRACTOR to earn more money for performing Contracted
            Services at speciﬁed times or in speciﬁed locations. Nothing prevents the parties from negotiating a different
            rate of pay, and CONTRACTOR is free to accept or deny any such opportunities to earn different rates of pay.
         2. DOORDASH's online credit card software may permit consumers to add a gratuity to be paid to
            CONTRACTOR, and consumers can also pay a gratuity to CONTRACTOR in cash. CONTRACTOR shall retain
https://www.doordash.com/dasher/us/ica/                                                                                      3/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 5 of 11
                                                                                         AGREEMENT

            100% of any gratuity paid by the consumer, whether by cash or credit card. DOORDASH acknowledges it has
            no right to interfere with the amount of gratuity given by the consumer to the CONTRACTOR.
         3. DOORDASH will process payments made by consumers and transmit to CONTRACTOR. Payments for all
            deliveries completed in a given week will be transferred via direct deposit on no less than a weekly basis
            unless it notiﬁes CONTRACTOR otherwise in writing.
         4. Notwithstanding the terms of Section V(1) – (3), fulﬁllment orders placed directly with merchants rather than
            through the App or doordash.com ("Fulﬁllment Orders") may be subject to a different payment model. The
            current pay schedules offered for Fulﬁllment Orders in the relevant markets are reﬂected here
            (https://doordash.squarespace.com/doordash-drive/). Nothing prevents the parties from negotiating a different
            rate of pay for a Fulﬁllment Order, and the CONTRACTOR is free to accept or reject Fulﬁllment Order
            opportunities. As with all Delivery Opportunities, CONTRACTOR shall retain 100% of any gratuity paid by the
            consumer for a Fulﬁllment Order. DoorDash's software may not always include an option to add gratuity for
            Fulﬁllment Orders; however, consumers can pay a gratuity to CONTRACTOR in cash.
         5. From time to time, DOORDASH may offer various Dasher promotions or referral programs. CONTRACTOR
            agrees that he or she will not manipulate or abuse the referral programs or Dasher promotions by, among
            other things: (a) tampering with the location feature on his or her mobile phone; (b) collecting incentive or
            promotional pay when not eligible to receive such pay under relevant policies; or, (c) creating multiple Dasher
            or consumer accounts. CONTRACTOR understands that engaging in this type of manipulation or abuse
            constitutes a material breach of this Agreement and may lead to deactivation of his or her account.

   VI. PAYMENT DISPUTES
         1. CONTRACTOR's Failure: In the event there is a Service Failure, CONTRACTOR shall not be entitled to
            payment as described above (as determined in DOORDASH's reasonable discretion). Any withholding of
            payment shall be based upon proof provided by the consumer, restaurant or other business, CONTRACTOR,
            and any other party with information relevant to the dispute. DOORDASH shall make the initial determination
            as to whether a Service Failure was the result of CONTRACTOR's action/omission. CONTRACTOR shall have
            the right to challenge DOORDASH's determination through any legal means contemplated by this Agreement;
            however, CONTRACTOR shall notify DOORDASH in writing at www.doordash.com/help/ of the challenge and
            provide DOORDASH the opportunity to resolve the dispute. CONTRACTOR should include any documents or
            other information in support of his/her challenge.
         2. DOORDASH's Failure: In the event DOORDASH fails to remit payment in a timely or accurate manner,
            CONTRACTOR shall have the right to seek proper payment by any legal means contemplated by this
            Agreement and, should CONTRACTOR prevail, shall be entitled to recover reasonable costs incurred in
            pursuing proper payment, provided, however, CONTRACTOR shall ﬁrst inform DOORDASH in writing at
            www.doordash.com/help/ of the failure and provide a reasonable opportunity to cure it.

   EQUIPMENT AND EXPENSES
         1. CONTRACTOR represents that he/she has or can lawfully acquire all equipment, including vehicles and food
            hot bags ("Equipment") necessary for performing contracted services, and CONTRACTOR is solely
            responsible for ensuring that the vehicle used conforms to all vehicle laws pertaining to safety, equipment,
            inspection, and operational capability.
         2. CONTRACTOR agrees that he/she is responsible for all costs and expenses arising from CONTRACTOR's
            performance of Contracted Services, including, but not limited to, costs related to CONTRACTOR's Personnel
            (deﬁned below) and Equipment. Except as otherwise required by law, CONTRACTOR assumes all risk of
            damage or loss to its Equipment.

   VIII. PERSONNEL
            1. In order to perform any Contracted Services, CONTRACTOR must, for the safety of consumers on the
               DOORDASH platform, pass a background check administered by a third-party vendor, subject to
https://www.doordash.com/dasher/us/ica/                                                                                    4/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 6 of 11
                                                                                         AGREEMENT

            CONTRACTOR's lawful consent. CONTRACTOR is not required to perform any Contracted Services
            personally, but may, to the extent permitted by law and subject to the terms of this Agreement, hire or engage
            others (as employees or subcontractors of CONTRACTOR) to perform all or some of the Contracted Services,
            provided any such employees or subcontractors meet all the requirements applicable to CONTRACTOR
            including, but not limited to, the background check requirements that CONTRACTOR must meet in order to
            perform Contracted Services. To the extent CONTRACTOR furnishes his/her own employees or
            subcontractors (collectively "Personnel"), CONTRACTOR shall be solely responsible for the direction and
            control of the Personnel it uses to perform all Contracted Services.
         2. CONTRACTOR assumes full and sole responsibility for the payment of all amounts due to his/her
            Personnel for work performed in relation to this Agreement, including all wages, beneﬁts and expenses, if
            any, and for all required state and federal income tax withholdings, unemployment insurance
            contributions, and social security taxes as to CONTRACTOR and all Personnel employed by
            CONTRACTOR in the performance of Contracted Services under this Agreement. DOORDASH shall have
            no responsibility for any wages, beneﬁts, expenses, or other payments due CONTRACTOR's Personnel,
            nor for income tax withholding, social security, unemployment insurance contributions, or other payroll
            taxes relating to CONTRACTOR or his/her Personnel. Neither CONTRACTOR nor his/her Personnel shall
            receive any wages, including vacation pay or holiday pay, from DOORDASH, nor shall they participate in
            or receive any other beneﬁts, if any, available to DOORDASH's employees.
         3. Unless mandated by law, DOORDASH shall have no authority to withhold state or federal income taxes,
            social security taxes, unemployment insurance taxes/contributions, or any other local, state or federal tax
            on behalf of CONTRACTOR or his/her Personnel.
         4. CONTRACTOR and his/her Personnel shall not be required to wear a uniform or other clothing of any type
            bearing DOORDASH's name or logo.
         5. If CONTRACTOR uses the services of any Personnel to perform the Contracted Services, CONTRACTOR's
            Personnel must satisfy and comply with all of the terms of this Agreement, which CONTRACTOR must make
            enforceable by written agreement between CONTRACTOR and such Personnel. A copy of such written
            agreement must be provided to DOORDASH at least 7 days in advance of such Personnel performing the
            Contracted Services. The parties acknowledge that the sole purpose of this requirement is to ensure
            CONTRACTOR's compliance with the terms of this Agreement.

   IX. INSURANCE
         1. CONTRACTOR agrees, as a condition of doing business with DOORDASH, that during the term of this
            Agreement, CONTRACTOR will maintain current insurance, in amounts and of types required by law to
            provide the Contracted Services, at his/her own expense. CONTRACTOR acknowledges that failure to secure
            or maintain satisfactory insurance coverage shall be deemed a material breach of this Agreement and shall
            result in the termination of the Agreement and the loss of CONTRACTOR's right to receive Delivery
            Opportunities.
         2. NOTIFICATION OF COVERAGE: CONTRACTOR agrees to deliver to DOORDASH, upon request, current
            certiﬁcates of insurance as proof of coverage. CONTRACTOR agrees to provide updated certiﬁcates each
            time CONTRACTOR purchases, renews, or alters CONTRACTOR's insurance coverage. CONTRACTOR agrees
            to give DOORDASH at least thirty (30) days' prior written notice before cancellation of any insurance policy
            required by this Agreement.
         3. WORKERS' COMPENSATION/OCCUPATIONAL ACCIDENT INSURANCE: CONTRACTOR agrees that
            CONTRACTOR will not be eligible for workers' compensation beneﬁts through DOORDASH, and instead, will
            be responsible for providing CONTRACTOR's own workers' compensation insurance or occupational accident
            insurance, if permitted by law.

   X. INDEMNITY

https://www.doordash.com/dasher/us/ica/                                                                                  5/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 7 of 11
                                                                                         AGREEMENT

         1. DOORDASH agrees to indemnify, protect and hold harmless CONTRACTOR from any and all claims,
            demands, damages, suits, losses, liabilities and causes of action arising directly from DOORDASH's actions
            arranging and offering the Contracted Services to CONTRACTOR.
         2. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all claims, demands, damages,
            suits, losses, liabilities and causes of action arising directly or indirectly from, as a result of or in connection
            with, the actions of CONTRACTOR and/or his/her Personnel arising from the performance of delivery services
            under this Agreement, including personal injury or death to any person (including to CONTRACTOR and/or
            his/her Personnel), as well as any liability arising from CONTRACTOR's failure to comply with the terms of this
            Agreement. CONTRACTOR's obligations hereunder shall include the cost of defense, including attorneys'
            fees, as well as the payment of any ﬁnal judgment rendered against or settlement agreed upon by
            DOORDASH or its parent, subsidiary and/or aﬃliated companies.
         3. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary,
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all tax liabilities and
            responsibilities for payment of all federal, state and local taxes, including, but not limited to all payroll taxes,
            self-employment taxes, workers compensation premiums, and any contributions imposed or required under
            federal, state and local laws, with respect to CONTRACTOR and CONTRACTOR's Personnel.
         4. CONTRACTOR shall be responsible for, indemnify and hold harmless DOORDASH, including all parent,
            subsidiary, and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers,
            owners, directors, agents, representatives, attorneys, and employees, from all costs of CONTRACTOR's
            business, including, but not limited to, the expense and responsibility for any and all applicable insurance,
            local, state or federal licenses, permits, taxes, and assessments of any and all regulatory agencies, boards or
            municipalities.

   XI. MUTUAL ARBITRATION PROVISION
            1. CONTRACTOR and DOORDASH mutually agree to this arbitration agreement, which is governed by the
               Federal Arbitration Act (9 U.S.C. §§ 1-16) ("FAA") and shall apply to any and all claims arising out of or relating to
               this Agreement, CONTRACTOR's classiﬁcation as an independent contractor, CONTRACTOR's provision of
               Contracted Services to consumers, the payments received by CONTRACTOR for providing services to
               consumers, the termination of this Agreement, and all other aspects of CONTRACTOR's relationship with
               DOORDASH, past, present or future, whether arising under federal, state or local statutory and/or common
               law, including without limitation harassment, discrimination or retaliation claims and claims arising under or
               related to the Civil Rights Act of 1964 (or its state or local equivalents), Americans With Disabilities Act (or its
               state or local equivalents), Age Discrimination in Employment Act (or its state or local equivalents), Family
               Medical Leave Act (or its state or local equivalents), Federal Credit Reporting Act (or its state or local
               equivalents), Telephone Consumer Protection Act (or its state or local equivalents), or Fair Labor Standards
               Act (or its state or local equivalents), state and local wage and hour laws, state and local statutes or
               regulations addressing the same or similar subject matters, and all other federal, state or local claims arising
               out of or relating to CONTRACTOR's relationship or the termination of that relationship with DOORDASH. The
               parties expressly agree that this Agreement shall be governed by the FAA even in the event CONTRACTOR
               and/or DOORDASH are otherwise exempted from the FAA. Any disputes in this regard shall be resolved
               exclusively by an arbitrator. In the event, but only in the event, the arbitrator determines the FAA does not
               apply, the state law governing arbitration agreements in the state in which the CONTRACTOR operates shall
               apply.

         2. If either CONTRACTOR or DOORDASH wishes to initiate arbitration, the initiating party must notify the other
            party in writing via certiﬁed mail, return receipt requested, or hand delivery within the applicable statute of

https://www.doordash.com/dasher/us/ica/                                                                                             6/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 8 of 11
                                                                                         AGREEMENT

            limitations period. This demand for arbitration must include (1) the name and address of the party seeking
            arbitration, (2) a statement of the legal and factual basis of the claim, and (3) a description of the remedy
            sought. Any demand for arbitration by CONTRACTOR must be delivered to General Counsel, 901 Market
            Street, 6th Floor, San Francisco, California 94103.
         3. Arbitration Class Action Waiver. CONTRACTOR and DOORDASH mutually agree that by entering into this
            agreement to arbitrate, both waive their right to have any dispute or claim brought, heard or arbitrated as, or
            to participate in, a class action, collective action and/or representative action—including but not limited to
            actions brought pursuant to the Private Attorney General Act (“PAGA”), California Labor Code section 2699 et
            seq., and any request seeking a public injunction—and an arbitrator shall not have any authority to hear or
            arbitrate any class, collective or representative action, or to award relief to anyone but the individual in
            arbitration ("Arbitration Class Action Waiver"). Notwithstanding any other clause contained in this Agreement
            or the AAA Rules, as deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is
            unenforceable, unconscionable, void or voidable may be determined only by a court of competent jurisdiction
            and not by an arbitrator. In any case in which (1) the dispute is ﬁled as a class, collective, or representative
            action and (2) there is a ﬁnal judicial determination that all or part of the Arbitration Class Action Waiver is
            unenforceable, the class, collective and/or representative action to that extent must be litigated in a civil court
            of competent jurisdiction, but the portion of the Arbitration Class Action Waiver that is enforceable shall be
            enforced in arbitration. Notwithstanding any other clause contained in this Agreement or the AAA Rules, as
            deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is unenforceable,
            unconscionable, void or voidable may be determined only by a court of competent jurisdiction and not by an
            arbitrator. All other disputes with respect to whether this Mutual Arbitration Provision is unenforceable,
            unconscionable, applicable, valid, void or voidable shall be determined exclusively by an arbitrator, and not by
            any court.
         4. CONTRACTOR agrees and acknowledges that entering into this arbitration agreement does not change
            CONTRACTOR's status as an independent contractor in fact and in law, that CONTRACTOR is not an
            employee of DOORDASH or its customers and that any disputes in this regard shall be subject to arbitration
            as provided in this agreement.
         5. Any arbitration shall be governed by the American Arbitration Association Commercial Arbitration Rules ("AAA
            Rules"), except as follows:
                 a. The arbitration shall be heard by one arbitrator selected in accordance with the AAA Rules. The
                     Arbitrator shall be an attorney with experience in the law underlying the dispute.
                 b. If the parties cannot otherwise agree on a location for the arbitration, the arbitration shall take place
                     within 45 miles of CONTRACTOR's residence as of the effective date of this Agreement.
                 c. Unless applicable law provides otherwise, in the event that DOORDASH and CONTRACTOR have
                     agreed to this Mutual Arbitration Provision, DOORDASH and CONTRACTOR shall equally share ﬁling
                     fees and other similar and usual administrative costs, as are common to both court and administrative
                     proceedings. DOORDASH shall pay any costs uniquely associated with arbitration, such as payment of
                     the costs of AAA and the Arbitrator, as well as room rental.
                 d. The Arbitrator may issue orders (including subpoenas to third parties) allowing the parties to conduct
                     discovery suﬃcient to allow each party to prepare that party's claims and/or defenses, taking into
                     consideration that arbitration is designed to be a speedy and eﬃcient method for resolving disputes.
                 e. Except as provided in the Arbitration Class Action Waiver, the Arbitrator may award all remedies to
                     which a party is entitled under applicable law and which would otherwise be available in a court of law,
                     but shall not be empowered to award any remedies that would not have been available in a court of
                     law for the claims presented in arbitration. The Arbitrator shall apply the state or federal substantive
                     law, or both, as is applicable.
                  f. The Arbitrator may hear motions to dismiss and/or motions for summary judgment and will apply the
                     standards of the Federal Rules of Civil Procedure governing such motions.
                 g. The Arbitrator's decision or award shall be in writing with ﬁndings of fact and conclusions of law.
https://www.doordash.com/dasher/us/ica/                                                                                       7/10
1/11/2019               Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food                11-2 Filed
                                                       Delivery | INDEPENDENT     11/17/19
                                                                              CONTRACTOR     Page 9 of 11
                                                                                         AGREEMENT

                  h. The Arbitrator may issue orders to protect the conﬁdentiality of proprietary information, trade secrets,
                      or other sensitive information. Subject to the discretion of the Arbitrator or agreement of the parties,
                      any person having a direct interest in the arbitration may attend the arbitration hearing. The Arbitrator
                      may exclude any non-party from any part of the hearing.
                   i. Either CONTRACTOR or DOORDASH may apply to a court of competent jurisdiction for temporary or
                      preliminary injunctive relief on the ground that without such relief the arbitration provided in this
                      paragraph may be rendered ineffectual.

         6. Nothing in this Mutual Arbitration Provision prevents you from making a report to or ﬁling a claim or charge
            with the Equal Employment Opportunity Commission, U.S. Department of Labor, U.S. Securities and Exchange
            Commission, National Labor Relations Board, or Oﬃce of Federal Contract Compliance Programs. Nothing in
            this Mutual Arbitration Provision prevents the investigation by a government agency of any report, claim or
            charge otherwise covered by this Mutual Arbitration Provision. This Mutual Arbitration Provision also does not
            prevent federal administrative agencies from adjudicating claims and awarding remedies based on those
            claims, even if the claims would otherwise be covered by this Mutual Arbitration Provision. Nothing in this
            Mutual Arbitration Provision prevents or excuses a party from satisfying any conditions precedent and/or
            exhausting administrative remedies under applicable law before bringing a claim in arbitration. DOORDASH
            will not retaliate against CONTRACTOR for ﬁling a claim with an administrative agency or for exercising rights
            (individually or in concert with others) under Section 7 of the National Labor Relations Act. Disputes between
            the parties that may not be subject to predispute arbitration agreement, including as provided by an Act of
            Congress or lawful, enforceable Executive Order, are excluded from the coverage of this Mutual Arbitration
            Provision.
         7. The AAA Rules may be found at www.adr.org or by searching for "AAA Commercial Arbitration Rules" using a
            service such as www.google.com or www.bing.com or by asking DOORDASH's General Counsel to provide a
            copy.
         8. CONTRACTOR's Right to Opt Out of Arbitration Provision. Arbitration is not a mandatory condition of
            CONTRACTOR's contractual relationship with DOORDASH, and therefore CONTRACTOR may submit a
            statement notifying DOORDASH that CONTRACTOR wishes to opt out and not be subject to this MUTUAL
            ARBITRATION PROVISION. In order to opt out, CONTRACTOR must notify DOORDASH in writing of
            CONTRACTOR's intention to opt out by sending a letter, by First Class Mail, to DoorDash, Inc., 901 Market
            Street, Suite 600, San Francisco, CA, 94131. Any attempt to opt out by email will be ineffective. The letter must
            state CONTRACTOR's intention to opt out. In order to be effective, CONTRACTOR's opt out letter must be
            postmarked within 30 days of the effective date of this Agreement. The letter must be signed by
            CONTRACTOR himself/herself, and not by any agent or representative of CONTRACTOR. The letter may opt
            out, at most, only one CONTRACTOR, and letters that purport to opt out multiple CONTRACTORS will not be
            effective as to any. No CONTRACTOR (or his or her agent or representative) may effectuate an opt out on
            behalf of other CONTRACTORS. If CONTRACTOR opts out as provided in this paragraph, CONTRACTOR will
            not be subject to any adverse action from DOORDASH as a consequence of that decision and he/she may
            pursue available legal remedies without regard to this Mutual Arbitration Provision. If CONTRACTOR does not
            opt out within 30 days of the effective date of this Agreement, CONTRACTOR and DOORDASH shall be
            deemed to have agreed to this Mutual Arbitration Provision. CONTRACTOR has the right to consult with
            counsel of CONTRACTOR's choice concerning this Mutual Arbitration Provision (or any other provision of this
            Agreement.
         9. This Mutual Arbitration Provision is the full and complete agreement relating to the formal resolution of
            disputes covered by this Mutual Arbitration Provision. In the event any portion of this Mutual Arbitration
            Provision is deemed unenforceable, the remainder of this Mutual Arbitration Provision will be enforceable.
            The award issued by the Arbitrator may be entered in any court of competent jurisdiction.

   XII. LITIGATION CLASS ACTION WAIVER

https://www.doordash.com/dasher/us/ica/                                                                                           8/10
1/11/2019              Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food               11-2 Filed
                                                       Delivery | INDEPENDENT    11/17/19
                                                                              CONTRACTOR     Page 10 of 11
                                                                                         AGREEMENT

            1. To the extent allowed by applicable law, separate and apart from the Mutual Arbitration Provision found in
               Section XI, CONTRACTOR agrees that any proceeding to litigate in court any dispute arising out of or relating
               to this Agreement, whether because CONTRACTOR opted out of the Arbitration Provision or any other
               reason, will be conducted solely on an individual basis, and CONTRACTOR agrees not to seek to have any
               controversy, claim or dispute heard as a class action, a representative action, a collective action, a private
               attorney-general action, or in any proceeding in which CONTRACTOR acts or proposes to act in a
               representative capacity (“Litigation Class Action Waiver”). CONTRACTOR further agrees that no proceeding
               will be joined, consolidated, or combined with another proceeding, without the prior written consent of all
               parties to any such proceeding. If a court of competent jurisdiction determines that all or part of this Litigation
               Class Action Waiver is unenforceable, unconscionable, void or voidable, the remainder of this Agreement
               shall remain in full force and effect.

   XIII. TERMINATION OF AGREEMENT
         1. CONTRACTOR may terminate this Agreement upon seven (7) days written notice. DOORDASH may terminate
            this Agreement and deactivate CONTRACTOR’S Dasher account only for the reasons set forth in the
            DOORDASH Deactivation Policy (http://www.doordash.com/deactivationpolicy), or for a material breach of this
            Agreement. Notwithstanding any other provision in this Agreement, DoorDash reserves the right to modify
            the Deactivation Policy if, in DoorDash’s good faith and reasonable discretion, it is necessary to do so for the
            safe and/or effective operation of the DoorDash platform. DOORDASH shall provide notice of any such
            changes to CONTRACTOR via e-mail. Changes to the Deactivation Policy shall be effective and binding on the
            parties upon CONTRACTOR’s continued use of the DOORDASH platform following DOORDASH’s e-mail
            notice of such modiﬁcations. Nothing will prevent CONTRACTOR from attempting to negotiate an exemption
            from any modiﬁcation to the Deactivation Policy.
         2. CONTRACTOR's and DOORDASH's obligations and rights arising under the Mutual Arbitration Provision of this
            Agreement shall survive termination of this Agreement. Notwithstanding any other provision in this
            Agreement, the Deactivation Policy is subject to change; such changes shall be effective and binding on the
            parties upon DOORDASH’S provision of notice to CONTRACTOR via e-mail.

   XIV. ENTIRE AGREEMENT, TRANSFERABILITY, AND WAIVER
         1. This Agreement shall constitute the entire agreement and understanding between the parties with respect to
            the subject matter of this Agreement and shall not be modiﬁed, altered, changed or amended in any respect,
            unless in writing and signed by both parties. Before accepting any modiﬁcations, alterations, changes or
            amendments, CONTRACTOR shall have the right to discuss any proposed changes with DOORDASH and
            consider whether to continue his/her contractual relationship with DOORDASH. This Agreement supersedes
            any prior contract between the parties. To the extent DOORDASH's consumer facing Terms and Conditions
            Agreement (or updated consumer facing Terms and Conditions Agreement, if applicable) is inconsistent or
            conﬂicts with this Agreement, this Agreement controls. However, the decision to opt-out of the Mutual
            Arbitration Provision in this Agreement does not affect the enforceability of any arbitration agreement in the
            consumer facing Terms and Conditions Agreement to which Contractor may be bound (and vice versa). This
            Agreement may not be assigned by either party without written consent of the other and shall be binding
            upon the parties hereto, including their heirs and successors, provided, however, that DOORDASH may assign
            its rights and obligations under this Agreement to an aﬃliate of DOORDASH or any successor(s) to its
            business and/or purchaser of substantially all of its stock or assets. References in this Agreement to
            DOORDASH shall be deemed to include such successor(s).
         2. The failure of DOORDASH or CONTRACTOR in any instance to insist upon a strict performance of the terms of
            this Agreement or to exercise any option herein, shall not be construed as a waiver or relinquishment of such
            term or option and such term or option shall continue in full force and effect.

   XV. MISCELLANEOUS
https://www.doordash.com/dasher/us/ica/                                                                                              9/10
1/11/2019              Case 3:19-cv-07545-WHA       Document
                                         DoorDash Food               11-2 Filed
                                                       Delivery | INDEPENDENT    11/17/19
                                                                              CONTRACTOR     Page 11 of 11
                                                                                         AGREEMENT

         1. CAPTIONS: Captions appearing in this Agreement are for convenience only and do not in any way limit,
            amplify, modify, or otherwise affect the terms and provisions of this Agreement.
         2. SEVERABILITY Clause: Except as speciﬁcally provided in Section XI, if any part of this Agreement is declared
            unlawful or unenforceable, the remainder of this Agreement shall remain in full force and effect.
         3. GOVERNING LAW: Except for the Mutual Arbitration Provision above, which is governed by the Federal
            Arbitration Act, the choice of law for interpretation of this Agreement, and the right of the parties hereunder,
            as well as substantive interpretation of claims asserted pursuant to Section XI, shall be the rules of law of the
            state in which CONTRACTOR performs the majority of the services covered by this Agreement.
         4. NOTICE AND OPPORTUNITY TO CURE: CONTRACTOR agrees to notify DOORDASH in writing at
            https://www.doordash.com/help/ (https://www.doordash.com/help/) of any breach or perceived breach of this
            Agreement, of any claim arising out of or related to this Agreement, or of any claim that CONTRACTOR's
            services or scope of work differ in any way from what is contemplated in this Agreement, including but not
            limited to the terms in Sections II (Contractor's Operations) and III (Contractor's Services), or if the relationship
            of the parties differs from the terms contemplated in Section IV (Relationship of Parties).
         5. PRIVACY POLICY: CONTRACTOR represents and warrants that he or she has reviewed and understands
            DOORDASH'S Dasher Privacy Statement, which can be found here
            (http://www.doordash.com/dasherprivacypolicy). By using the Dasher Services, you consent to all actions
            taken by DOORDASH with respect to your information in accordance with the Dasher Privacy Statement.

                                                                                                             /s/Cody Aughney
                                                 Cody Aughney, authorized representative for DoorDash, Inc.
   About (/about/) • Blog (http://blog.doordash.com) • Careers (/careers/) • Terms (/terms/) • Privacy (/privacy/) •
   Accessibility (/accessibility/) • Delivery Locations (/food-delivery/) • Help & Support (/support/) • Become a Merchant
   (/merchant/apply/) • Become a Dasher (/driver/apply/)

    
     (http://twitter.com/doordash) 
                                     (http://facebook.com/doordash) 
                                                                      (http://instagram.com/doordash)
   © 2017 DoorDash




https://www.doordash.com/dasher/us/ica/                                                                                         10/10
